BURGESS, J.
Defendant was convicted in tbe circuit court of tbe city of St. Louis, and ber punishment fixed at two years’ imprisonment in tbe penitentiary, under an indictment charging ber with obtaining household furniture from Mueller Brothers Furniture & Carpet Company of the value of $81.95, by means of false and fraudulent pretenses and representations. She appeals.
While tbe indictment alleges that by reason of tbe false and fraudulent pretenses and representations of defendant, Mueller Brothers Furniture & Carpet Company “was induced to sell and deliver” to ber furniture and a carpet on credit, it does not allege that the company did deliver said property to ber, which is absolutely necessary under tbe rulings of this court in eases of this character, in order to make a good indictment. Nothing is to be taken by intendment, but tbe indictment must allege all material facts. [State v. Phelan, 159 Mo. 122; State v. Hubbard, 170 Mo. 346.]
Tbe judgment is reversed and the cause remanded.
All of this Division concur.